UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6289


MARK I. BEDFORD,

                Petitioner – Appellee,

          v.

HAROLD W. CLARKE, Director VDOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:12-cv-00411-MFU-RSB)


Submitted:   July 30, 2013                 Decided:   August 5, 2013


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Ivan Bedford, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark Ivan Bedford seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of    appealability.             See     28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a    substantial       showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,      537    U.S.   322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Bedford has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument        because    the    facts   and     legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3